Citation Nr: 1129248	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar disc disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to January 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 20 percent rating for lumbar disc disease.  During the pendency of the appeal, claims of service connection for PTSD and peripheral neuropathy of the right and left lower extremities were granted; thus, these claims are no longer before the Board. 

The Veteran and his spouse testified at a May 2011 hearing before the undersigned, which was held at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran submitted additional evidence after the July 2008 statement of the case (SOC) was issued, and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2010) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  The Board may proceed with appellate review. 

The Board also finds that the issue of entitlement to TDIU has been raised.  Here, the evidence of record shows that the Veteran is receiving Social Security Administration (SSA) disability benefits.  Moreover, at the May 2011 hearing, the Veteran and his spouse gave testimony to the effect that he is severely debilitated and he has difficulty doing even basic activities such as dressing himself or sitting in front of a computer.  It is acknowledged that a claim for TDIU was previously denied by the RO in 2007.  The RO is instructed to take appropriate action on this new claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 20 percent for lumbar disc disease.  For the following reasons, the Board finds that remand is warranted for further development to ensure a complete and current record for appellate review. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty to assist claimants in developing a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The duty to assist includes conducting a thorough and contemporaneous examination of the veteran when warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's low back disability was last examined by VA in September 2006.  The examination report is now over four years old.  Moreover, at the May 2011 Board hearing, the Veteran testified that his back disability had worsened since he was last examined.  He also submitted a May 2011 private treatment record which shows a further decrease in range of motion and thus suggests that his back disability has worsened since the September 2006 VA examination.  

Accordingly, a new examination of the Veteran's low back disability should be performed to assess the current severity of the Veteran's low back disability and resulting functional impairment. 

The Veteran should also be sent a letter requesting him to identify any outstanding treatment records pertinent to this claim.  Authorized release forms should be enclosed.  The agency of original jurisdiction (AOJ) should then attempt to obtain any outstanding records on the Veteran's behalf for which sufficient information and authorization has been provided. 

Finally, any outstanding VA treatment records from 2006 to the present should be obtained and associated with the claims file, including treatment records from the VA Medical Center (VAMC) in Saginaw, Michigan (including the Oscodo Community Based Outpatient Clinic (CBOC) and the Bay Pines/Ft. Myers VA Healthcare System (including the Collier CBOC). 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should also be sent a letter requesting him to identify any outstanding treatment records pertinent to this claim.  Authorized release forms should be enclosed.  The AOJ should then attempt to obtain any outstanding records on the Veteran's behalf for which sufficient information and authorization has been provided. 

2. Any outstanding VA treatment records from 2006 to the present should be obtained and associated with the claims file, including treatment records from the VA Medical Center (VAMC) in Saginaw, Michigan (including the Oscodo Community Based Outpatient Clinic (CBOC) and the Bay Pines/Ft. Myers VA Healthcare System (including the Collier CBOC).  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010). 

3. The Veteran should be scheduled for a VA examination to identify and evaluate all impairment involving his lumbar disc disease, to include any associated neurological abnormalities.  All tests and studies deemed helpful by the examiner should be conducted.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's low back disability.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the lumbosacral spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also discuss the extent of the Veteran's functional impairment resulting from his service-connected low back disability to include any impact on his employability.  The examiner should give a complete rationale for any opinions expressed.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


